—In two related neglect and abuse proceedings pursuant to Family Court Act article 10, the nonparty mother appeals from an order of the Family Court, Suffolk County (Budd, J.), dated November 26, 2008, which, after a hearing, granted the petition of the Suffolk County Department of Social Services pursuant to Family Court Act § 1061 to modify an order dated October 2, 2007, directing the temporary removal of the subject children to the extent of placing the children in the temporary custody of the nonparty paternal grandfather.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from so much of the order as placed Herbert H., Jr., in the temporary custody of the nonparty paternal grandfather must be dismissed for lack of subject matter jurisdiction, as Herbert H., Jr., has since attained the age of 18 years (see Matter of Ashanti R., 66 AD3d 1031 [2009]; Family Ct Act § 1012 [e], [f]).
The appeal from so much of the order as placed Richard H. in the temporary custody of the nonparty paternal grandfather must be dismissed as academic. Subsequent to the taking of this appeal, the Family Court modified the order dated November 26, 2008, to award temporary custody of the child to the mother. As the relief desired on appeal insofar as it concerns Richard has already been obtained, that portion of the appeal has been rendered academic (see Matter of Christine G., 61 AD3d 756 [2009]; Chertok v Chertok, 150 AD2d 327 [1989]). Dillon, J.P., Covello, Miller and Chambers, JJ., concur.